LANSING, Judge
(concurring in part and dissenting in part).
I concur in the majority’s holding that the emancipation of Scott Disrud terminated the obligation for his maintenance. See Minn.Stat. § 518.64, subd. 4 (1990) (emancipation of child terminates obligation for child support unless otherwise agreed in writing or expressly provided in the decree). I do not agree that the trial court’s findings on changed circumstances require additional specificity.
A family court referee and a reviewing judge evaluated a substantial amount of evidence on a complicated child support provision in the original decree, examined income and expenses and made specific determinations that Dale Disrud’s monthly net income had increased from $1,934 to $2,120, and that Ann Disrud’s monthly net income had increased from $985 to $1,190. The court expressly found that Scott Dis-rud’s reaching the age of 18 and entering military service eliminated the necessity of Dale Disrud’s providing his son’s ordinary and necessary living expenses, and this constituted a substantial change in circumstances that made his previous child support obligation unreasonable and unfair. Neither Moylan v. Moylan, 384 N.W.2d 859, 864 (Minn.1986) nor Family Court Rule 7.05 requires more.
Dale Disrud challenges neither the finding of the increase in his income nor the finding that Scott Disrud is now emancipated. The trial court simply applied the guidelines to undisputed income. To remand for more specific findings is hyper-technical and allocates the minimal increase of $53 to additional attorney’s fees rather than the welfare of the children.